Citation Nr: 0511149	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  00-20 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Initial evaluation of residuals of anterior cruciate 
ligament (ACL) and medial meniscus repair of the right knee, 
currently evaluated as 10 percent disabling.

2.  Initial evaluation of postoperative scars of the right 
knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1988 to February 
1992 and from July 1993 to June 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision, which 
granted service connection for residuals of an ACL and medial 
meniscus tear revision and for post-operative scars of the 
right knee, by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.

The Board remanded the veteran's case in September 2003 as 
the result of a decision from the United States Court of 
Appeals for the Federal Circuit that limited the Board's 
authority to provide notice of the VCAA.  See Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327, F.3d 1339 (Fed. 
Cir. 2003) (DAV).  The remand directed that the RO inform the 
veteran of VA's duty to provide notice and assistance under 
the VCAA.  The RO was to also obtain any outstanding medical 
records that were pertinent to the issues on appeal.  
Finally, the RO was to readjudicate the veteran's claim and 
return the case to the Board if the issues on appeal could 
not be granted.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the matters 
currently under consideration were placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized the rating 
issues on appeal as set forth on the title page above.

A November 2004 rating decision increased from noncompensable 
to 10 percent the evaluation assigned to postoperative scars 
of the right knee, effective June 25, 2000, the day following 
the veteran's release from service.


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by mild 
patellofemoral crepitus and mild increased ligament laxity. 

2.  The veteran's postoperative scars of the right knee are 
mildly tender but do not limit function or motion.  The scars 
are nonerythematous with no edema, swelling or discoloration.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for residuals of anterior cruciate ligament and 
medial meniscus repair of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.14, 4.27, 4.40, 4.41, 4.42, 4.45, 4.71a 
(Diagnostic Codes 5257, 5258, 5259, 5260, 5261) (2004).

2.  The criteria for an initial evaluation in excess of 10 
percent for postoperative scars of the right knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a 
(Diagnostic Codes 7804, 7805) (2001); 38 C.F.R. § 4.71a 
(Diagnostic Codes 7801, 7804) (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from March 1988 to February 
1992 and from July 1993 to June 2000.

Service medical records (SMRs) were associated with the 
claims file.  The SMRs show that the veteran injured his 
right knee in October 1994 at which time he was diagnosed 
with possible anterior cruciate ligament (ACL) trauma.  A 
right knee ACL and meniscal repair was performed in August 
1995.  The veteran reinjured his knee in April 1999 and an 
arthroscopic ACL revision was accomplished in March 2000.  
The veteran's right knee post-ACL revision was rehabilitated 
with a course of outpatient physical therapy from March 2000 
through May 2000.  

The veteran was afforded a VA examination in May 2000.  At 
that time the veteran reported that he experienced pain in 
the right knee with prolonged walking, standing, and bending 
of the knee.  The examiner noted that the veteran had normal 
gait, posture, and balance.  The examiner reported that the 
veteran's knees were asymmetrical as the right knee was 
slightly larger than the left.  The examiner noted that the 
veteran had well-healed vertical surgical scars of the right 
knee measuring 8 centimeters (cm) by 0.2-cm and 1.75-cm by 
0.2-cm.  There was also a well-healed surgical scar of the 
lateral aspect of the right knee measuring 5-cm by 0.2-cm. 
Palpation revealed evidence of moderate effusion of the right 
knee associated with mild-to-moderate tenderness.  Range of 
motion testing revealed evidence of increased discomfort in 
the right knee throughout the range of motion testing 
process.  The knee joints were stable anteriorly, 
posteriorly, and laterally.  There was significant crepitus 
of both knees.  Flexion was 0 to 110 degrees on the right and 
0 to130 degrees on the left.  The examiner diagnosed the 
veteran with an old ACL and meniscus tear of the right knee 
and status post open ACL and meniscus repair with revision 
and repair of ACL tear.

Outpatient treatment reports from a VA medical center dated 
in October 2000 were associated with the claims file.  The 
veteran reported that he wanted to be seen by an orthopedic 
surgeon for removal of screws which had been put in his right 
knee six months prior.  He reported severe tenderness and 
pain from the procedure.  The examiner noted tenderness to 
palpation in the anterior aspect of the right knee, mostly in 
the infrapatellar area.  Surgical scar was noted.  There was 
crepitation in the right knee.  The veteran was referred to 
an orthopedic surgeon for an evaluation.  Radiographs 
revealed evidence of prior ACL reconstruction.  The alignment 
of the knee appeared normal.  No fractures were identified.  
No suprapatellar effusion was present.  There was minimal 
joint space narrowing along the medial compartment.

Outpatient treatment reports dated in November 2000 were 
associated with the claims file.  The veteran complained of 
right knee pain at that time.  No effusion, warmth or 
erythema was noted.  Prominent proximal tibial hardware was 
palpable and tender.  Flexion was noted to be 0 to 130 
degrees.  The veteran had stable varus/valgus.  McMurray's 
was noted to be very painful but there were no palpable 
clicks.  Radiographs revealed fixation screws were stable and 
in place.  An internal fixation screw was noted extending 
transversely through the distal aspect of the right femur.  
Obliquely oriented screws were noted in the intracondylar 
region of the distal femur and in the proximal tibia.  Staple 
apparatus was noted in the anterior proximal aspect of the 
right tibia.  One of the branches of the staple extended into 
the adjacent soft tissues.  A small radio-opaque plate 
without screws was noted along the medial aspect of the 
distal femur.  The bony structures were intact.  Mild medial 
compartmental joint space narrowing was noted.  No joint 
effusion or soft tissue swelling was revealed.  

The veteran presented at a VA medical center in April 2001 
with complaints of right knee pain.  He was noted to have no 
effusion and stable varus/valgus.  Full range of motion was 
present.  Increased laxity was present but good end point 
with Lachman's test was noted.  The examiner's impression was 
that the veteran had symptomatic tibial hardware following 
his ACL revision.  The examiner planned to perform an 
outpatient tibial staple removal.

The veteran was seen for a followup appointment for a right 
knee symptomatic hardware removal at a VA medical center in 
May 2001.  He had no complaints at that time.  The incision 
was well-healed and the sutures were removed.  

The veteran was afforded another VA examination in May 2001.  
The examiner noted that the veteran had a hardware removal of 
the screw three to four months prior.  The veteran reported 
that he was much improved after the last surgery but that he 
had constant pain, aching, and swelling of the knee.  He 
reported that he had left give-way symptomatology since his 
last surgery.  He also reported occasional popping and 
trouble kneeling.  He reported that he did not do any 
athletic activity or running.  He stated that he had severe 
pain with athletic activity.  He reported being able to work, 
which included standing and lifting some objects, but that he 
had pain toward the end of the day with intermittent episodes 
of swelling.

The examiner reported that the veteran had normal heel-to-toe 
gait and minimal to no effusion present.  He was noted to 
have multiple well-healed incisions, one at the anterior 
patella region and one at the lateral knee joint.  The scars 
were well healed, nontender, and nonerythematous.  His range 
of motion was noted to be 0 to 145 degrees before he had pain 
in extreme flexion.  There was no crepitation with active and 
passive flexion and extension.  His Lachman's revealed a 
sullen end point and similar to touch lateral side.  His 
collateral ligaments were stable to varus valgus stress.  
Full extension and 30 degrees of flexion were noted by the 
examiner.  Anterior and posterior drawer were negative.  The 
veteran was noted to be neurovascularly intact in the lower 
extremities.  Radiographs revealed postoperative changes with 
two large screws, displaced screw in the diaphysis of the 
distal femur.  There was slight narrowing in the medial joint 
space with some sclerosis.

The examiner's impression was that the veteran had an ACL 
deficient right knee.  He noted that the veteran was doing 
well functionally but that he suffered from some early 
posttraumatic osteoarthritis and symptoms suggestive of 
recurrent injury to the knee.

Outpatient treatment reports from a VA medical center were 
associated with the claims file.  An entry dated in June 2001 
noted that the veteran had pain in his knee, mainly at the 
site of the surgical scar.  No edema, swelling, skin 
discoloration or tenderness to palpation was noted.  The 
examiner referred the veteran for physical therapy, an 
orthopedic evaluation and an evaluation at the pain clinic.

The veteran was afforded a VA examination in March 2003.  He 
reported that he had some dull aching, usually at night, 
which he rated as a 4 on a scale of 10.  He reported that 
during the day he occasionally got sharp shooting pains in 
the knee lasting less than a second.  He reported that he 
stopped working in a foundry and began working for the postal 
service because the foundry work was too heavy and bothered 
his knees.  He reported that he found that he was feeling 
better since he was walking more.  He also reported that 
about twice a day he got a slight catch in his knee which 
resolved immediately.  He stated that the knee did not give 
way, but the calf did.  He had not had any acute flare-ups of 
the knee.  The veteran related that the surgical scars were 
sensitive to light touch which caused him discomfort.  The 
veteran also reported that he felt like his knee was bruised 
since the screws had been removed.

The examiner reported that the scar on the lateral aspect of 
the upper thigh just proximal to the knee measured 5-cm by 2 
millimeters (mm).  It was flesh colored without adhesions.  
Pressure on the scar did not seem uncomfortable but light 
stroking felt uncomfortable.  The second surgical scar was on 
the anterior surface of the knee just distal to the lateral 
of the midline and the scar measured 7-cm by 
5-mm.  That scar had no adhesions and was flesh colored.  
Pressure on the scar was not uncomfortable but light stroking 
was uncomfortable.  

On palpation there was a little roughening of the anterior 
surface of the proximal tibia in the area where screws were 
removed but no pain.  Pressure in that area did not cause 
pain but pressure at the tendon area was slightly tender.  
Repetitive movements showed no fatigability.  Muscle tone and 
development were equal in both thighs and calves.  Both knees 
fully extended and flexed to 150 degrees.  Ligaments appeared 
to be intact bilaterally.  The examiner diagnosed the veteran 
with residuals of surgery of the right knee.

Radiographs were accomplished at that time.  The examiner 
noted that metallic screws were present in the distal femur 
and proximal tibia consistent with previous ligamentous 
repair.  There was another metallic plate in the distal femur 
and a metallic screw in the distal femur.  There was no 
evidence of mechanical failure seen within the hardware.  
Mild spurring was noted at the tibiofemoral joint, but no 
fracture or dislocation was evident.  The examiner's 
impression was mild degenerative change.  

The veteran was afforded a VA examination in March 2004.  He 
reported having frequent episodes of pain primarily along his 
patella and patellar tendon.  He was unable to put pressure 
on his knee when kneeling.  He reported that he had pain at 
the distal aspect of the incision where the screw was removed 
and he had a small amount of prominent bone in that area.  He 
had no further episodes of instability and he was able to 
work at his job for the postal service where he estimated 
that he walked fifteen miles a day.  He reported that he had 
not missed any significant period of work and he was not 
taking any medication for his knee.  He complained that his 
lateral distal thigh scar, which was approximately 5-cm long, 
was occasionally tender and swollen.  

The examiner noted that there was a 5-cm long distal lateral 
thigh incision which was well-healed and was only mildly 
tender.  There was a 10-cm long proximal tibial incision 
which was well healed but at the inferior aspect had some 
prominent bone which was tender to palpation.  The scars were 
deep but did not limit any motion or function.  The scars 
were stable and the tibial scar was mildly tender only 
inferiorly and the lateral distal thigh scar was mildly 
tender.  

The examiner reported that the veteran had 0 to 140 degrees 
of range of motion.  He had a negative patellofemoral 
grinding, mild patellofemoral crepitus.  The knee was stable 
to varus valgus stress testing, and the Lachman maneuver 
revealed only mild increased laxity compared with the left 
knee.  Negative anterior and posterior drawer were present.  
The veteran had a negative McMurray's sign, and there was no 
medial or lateral joint line tenderness.  The examiner noted 
that the veteran had excellent range of motion and that his 
knee was stable.

Radiographs were obtained at that time.  Post-surgical 
changes were identified compatible with prior ACL repair.  
Orthopedic hardware appeared intact without evidence of 
complication.  Additional metallic hardware was noted over 
the lateral aspect of the distal femur.  A screw extended 
through the lateral aspect of the distal femur with the tip 
projecting just beyond the medial margin of the distal 
femoral cortex.  That hardware also appeared intact.  There 
was joint space narrowing in the medial compartment of the 
right knee.  Slight prominence of the soft tissue in the 
suprapatellar bursa region was noted suggestive of a small 
joint effusion.  Soft tissues were otherwise unremarkable.  
The examiner's impression was a small right knee effusion and 
postoperative changes noted.  Mild medial compartment joint 
space narrowing compatible with early degenerative change was 
noted.

II.  Analysis

A.  Right knee disability

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1, 4.10 (2004).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).  The veteran's claim for higher evaluations for 
his right knee disability is an original claim that was 
placed in appellate status by a NOD expressing disagreement 
with an initial rating award.  As such, separate ratings can 
be assigned for separate periods of time based on the facts 
found--a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. 
§ 4.40 concerning lack of normal endurance, functional loss 
due to pain, and pain on use and during flare-ups; the 
provisions of 38 C.F.R. § 4.45 concerning weakened movement, 
excess fatigability, and incoordination; and the provisions 
of 38 C.F.R. § 4.10 concerning the effects of the disability 
on the veteran's ordinary activity are for consideration.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  
38 C.F.R. § 4.14 (2004).

The RO has evaluated the veteran's right knee disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5259.  Under 
Diagnostic Code 5259, a maximum award of 10 percent is 
warranted for removal of semilunar cartilage that is 
symptomatic.  
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2004).

Alternatively, a 10 percent evaluation is warranted for 
slight recurrent subluxation or lateral instability.  A 20 
percent rating is warranted for moderate recurrent 
subluxation or lateral instability, and a 30 percent 
evaluation is appropriate for severe subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).

A 20 percent rating is the maximum assignable for cartilage, 
semilunar, dislocated, with frequent episodes of "locking," 
pain, and effusion into the joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258 (2004).  

A 10 percent rating may be assigned for limitation of flexion 
of the leg to 45 degrees, a 20 percent rating is warranted 
for limitation of flexion of the leg to 30 degrees, and a 30 
percent evaluation is warranted for flexion limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004).  A 
10 percent rating is warranted for extension limited to 10 
degrees, a 20 percent rating is warranted for extension 
limited to 15 degrees, and a 30 percent rating is warranted 
for limitation of extension of the leg to 20 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2004).  

The record reflects that the veteran's right knee disability 
is manifested by mild patellofemoral crepitus and mild 
increased ligament laxity.  He reported having frequent 
episodes of pain primarily along his patella and patellar 
tendon.  The veteran reported that he walked fifteen miles a 
day for his job at the postal service.  He further noted that 
he had not missed any significant amount of work due to his 
right leg disability.  Accordingly, for the reasons that 
follow, the Board finds that a higher rating for the right 
knee ACL and medial meniscus tear revision is not warranted.  

It should be noted that 10 percent, the current disability 
evaluation assigned for the veteran's disability, is the 
highest rating assignable under Diagnostic Code 5259.  
Consequently, the Board will analyze other potentially 
applicable rating criteria.

The Board notes that the laxity of the veteran's right knee 
ligament was described as mild when compared to the left knee 
ligament.  Additionally, the veteran indicated that he did 
not experience problems with the knee giving way; he noted 
that his calf gave way.  He reported that he had pain on 
kneeling with no other incidents of instability.  Therefore, 
the Board finds that the specific symptoms relative to 
instability do not warrant a higher rating under Diagnostic 
Code 5257.  Under that diagnostic code, a 10 percent rating 
is provided for impairment of the knee with recurrent 
subluxation or lateral instability which is slight.  With 
moderate impairment, a 20 percent rating is assigned.  In 
short, the evidence of record does not show right knee 
impairment that can accurately be described as causing more 
than slight subluxation or lateral instability.  The 
examiner's impression that the veteran had mild ligament 
laxity is best characterized as causing no more than slight 
instability, particularly in the absence of problems with the 
knee giving way laterally. Accordingly, the Board finds that 
the veteran's right knee disability does not approximate the 
criteria for a 20 percent evaluation under Diagnostic Code 
5257.

The Board notes that the veteran does not exhibit frequent 
episodes of "locking" of the right knee.  He was noted to 
have a small right knee effusion at his March 2004 
examination and frequent episodes of pain primarily along his 
patella and patellar tendon.  However he reported walking 
fifteen miles a day for his job and the examiners at both his 
May 2001 and March 2004 examinations noted that his knee was 
stable.  The Board notes that as there is no evidence showing 
that the veteran's semilunar cartilage is dislocated, and as 
the veteran has not reported any right knee locking and 
demonstrated only slight effusion into the joint, the 
provisions of Diagnostic Code 5258, for dislocated semilunar 
cartilage, are not for application.

Turning to criteria by which the veteran's pain and limited 
motion may be evaluated, the Board notes that the veteran has 
been noted to have full range of motion at an examination at 
a VA medical center in November 2000 and at his VA 
examinations dated in May 2001, March 2003 and March 2004.  
He was noted to have flexion of 0 to 130 degrees in November 
2000.  In May 2001, his range of motion was noted to be 0 to 
145 degrees before he had pain in extreme flexion.  There was 
no crepitation with active and passive flexion and extension.  
He had full extension and flexion to 130 degrees.  His 
collateral ligaments were stable to varus valgus stress.  The 
examiner at his March 2003 VA examination noted that both of 
his knees fully extended and flexed to 150 degrees.  And 
finally, at his VA examination in March 2004 the examiner 
noted that he had excellent range of motion of 0 to 140 
degrees.  The knee was stable to varus valgus stress testing.  
The veteran has full range of motion of his right knee.  He 
has consistently demonstrated full right lower extremity 
strength.  His disability does not amount to a compensable 
level of disability.  Knee flexion limited to 30 degrees 
warrants a 20 percent rating, limitation of flexion to 45 
degrees warrants a 10 percent rating, and flexion limited to 
60 degrees warrants a noncompensable evaluation.  Limitation 
of extension to 15 degrees warrants a 20 percent evaluation, 
limitation of extension 10 degrees warrants a 10 percent 
rating, and limitation of extension to 5 degrees warrants a 
noncompensable rating.  Diagnostic Codes 5260, 5261.  Given 
the above evidence showing full range of motion and the 
absence of objective findings of loss of strength, the Board 
finds a compensable rating under limitation of motion codes 
is not warranted.  See Deluca v. Brown, 8 Vet. App. 202 
(1995).  Although a rating separate from that assignable 
under Diagnostic Code 5257 may be awarded where warranted 
based on arthritis with loss of motion, see VAOPGCPREC 9-98, 
in this case it is not warranted because the veteran does not 
experience limitation of motion to a compensable degree or 
functional loss due to pain, weakness, fatigability, etc. 
that equates to a compensable rating.  DeLuca, supra.  

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.21(b)(1) 
(2004).  However, the veteran's right knee disability does 
not limit his ability to work as he informed the VA examiner 
at his March 2004 examination that he has not missed any 
significant amount of work due to his disability.  The Board 
notes that while the veteran has complained of right knee 
pain, he also indicated that he walks fifteen miles a day for 
his job.  The Board points out in any event that the 10 
percent evaluation for his right knee disability acknowledges 
his pain.  

In addition, the current evidence of record does not reflect 
frequent periods of hospitalization because of the service-
connected disability, or indicate that the manifestations of 
the disability are unusual or exceptional.  Rather, the 
evidence shows that the manifestations of the disability are 
those contemplated by the schedular criteria.  In sum, there 
is no indication in the record that the average industrial 
impairment resulting from the disability would be in excess 
of that contemplated by the assigned evaluation.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.

II.  Scars

B.  Post-operative scars 

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1, 4.10 (2004).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).  The veteran's claim for a higher evaluation 
for his post-operative scars is an original claim that was 
placed in appellate status by a NOD expressing disagreement 
with an initial rating award.  As such, separate ratings can 
be assigned for separate periods of time based on the facts 
found--a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board notes that by regulatory amendment effective August 
30, 2002, substantive changes were made to the schedular 
criteria for evaluating disabilities involving the skin.  See 
67 Fed. Reg. 49,590-49,599 (2002).  Because this change took 
effect during the pendency of the veteran's appeal, both the 
former and the revised criteria will be considered in 
evaluating the veteran's service-connected postoperative 
residuals.  The Board notified the veteran of the new 
criteria in the November 2004 supplemental statement of the 
case (SSOC).  Thus, in light of the above there is no 
prejudice to the veteran in the Board's adjudication of the 
claim under both sets of criteria.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

In evaluating the veteran's claim, the Board must determine 
whether the revised version is more favorable to the veteran.  
See VAOPGCPREC 7-2003.  However, even if the Board finds the 
revised version more favorable, the reach of the new criteria 
can be no earlier than the effective date of that change.  
See VAOPGCPREC 3-2000.

The RO rated the veteran's postoperative residuals of a his 
ACL repairs as 10 percent disabling under Diagnostic Code 
7804, effective from June 25, 2000.  
38 C.F.R. § 4.118 (2002).  Under the former criteria of 
Diagnostic Code 7804, scars, superficial, tender and painful 
on objective demonstration warrant a 10 percent disability 
rating.  The 10 percent rating is the maximum schedular 
disability rating available under Diagnostic Code 7804.  

In order to warrant a higher rating under the prior criteria, 
the veteran would have to have disfiguring scars of the head, 
face or neck under Diagnostic Code 7800 or third degree burn 
scars under Diagnostic Code 7801.  38 C.F.R. § 4.118 (2002).  
The veteran's scar is not located on or in an area for 
consideration of a rating under Diagnostic Code 7800 and is 
not the result of a third degree burn.  Accordingly, the only 
other rating for consideration is an evaluation of limitation 
of function of the part affected under Diagnostic Code 7805 
or evaluation under Diagnostic Code 7803 for scars that are 
poorly nourished with repeated ulceration.

The veteran's scars have been described in the several VA 
examinations as well healed and mildly tender with no 
adhesions.  They were described as nonerythematous with no 
edema, swelling or discoloration.  The scars did not limit 
the veteran's function or motion.  There is no evidence that 
the veteran sought any treatment for his scars at any time 
since service.  Further, the veteran has not alleged any 
treatment.  The Board therefore finds that the evidence of 
record does not support a finding that there is a functional 
limitation resulting from the veteran's post-operative right 
knee scars that would warrant a higher rating.  

Under the revised criteria for Diagnostic Code 7804, 
superficial scars, painful on examination still only warrant 
a 10 percent disability rating, the maximum schedular rating 
for that code.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2004).  Therefore, in order to consider the veteran for a 
higher rating other diagnostic codes must be considered.  

The revised criteria of Diagnostic Code 7805 are essentially 
the same as the former criteria for Diagnostic Code 7805 - 
scars may be rated on the limitation of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2004).  Given the 
Board's prior analysis in this regard, there is no different 
basis to award a higher rating under Diagnostic Code 7805 
under the amended regulations.

As with the prior rating criteria, Diagnostic Code 7800 does 
allow for a higher disability evaluation for disfigurement of 
the head, face or neck.  38 C.F.R. § 4.118 (2004).  However, 
as before, that diagnostic code is not applicable in the 
veteran's case.  

An evaluation under Diagnostic Code 7801 is for consideration 
in this case.  Under that code, scars, other than the head, 
face, or neck that are deep or that cause limited motion are 
evaluated by the measurement of the area of the scar.  38 
C.F.R. § 4.118, Diagnostic Code 7801.  Note 2 for this code 
states that a deep scar is one associated with underlying 
soft issue damage.  The specific criteria calls for a 20 
percent rating where the area or areas of the scar exceed 12 
square inches or 77 square centimeters.

In applying this criteria to the evidence in this case the 
Board notes that the veteran does not meet the criteria for a 
20 percent rating.  Even assuming that the veteran's scars 
meet the requirements of a deep scar, the measurement of his 
existing scars do not rise to the level to warrant the 
assignment of a 20 percent rating.  The veteran's scars have 
been noted as 8-cm by 0.2-cm, 1.75-cm by 0.2-cm, and 5-cm by 
0.2-cm, 5-cm by 2-mm, and 7-cm by 5-mm respectively, on his 
several VA examinations.  The scars have also been noted to 
be 5-cm and 10-cm long.  This is not enough to assign a 
higher rating under Diagnostic Code 7801.  Accordingly, there 
is no basis to grant a higher rating for the veteran's 
service-connected post-operative scars under the revised 
regulations.

In summary, a disability evaluation in excess of 10 percent 
is not warranted at any time from June 25, 2000, for the 
service-connected right knee post-operative scars under the 
former or revised provisions of 38 C.F.R. § 4.118 for the 
reasons and bases set forth above.

The Board also finds that the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2004).  The current 
evidence of record does not demonstrate that the veteran's 
post-operative scars have resulted in frequent periods of 
hospitalization or in marked interference with employment.  
The Board acknowledges that the veteran has said that pain is 
associated with his scars.  However the evidence of record 
demonstrates that the veteran has not sought any treatment 
for post-operative scars since service.  He has made 
complaints of discomfort with slight touch.  Therefore, given 
the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a disability evaluation in excess of 10 percent 
for a knee disability or a disability evaluation in excess of 
10 percent for post-operative scars during any portion of the 
appeal period.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2004).  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

Even though the veteran's claim was submitted in June 2000, 
prior to the enactment of the VCAA, the RO wrote to the 
veteran in August 2000 and informed him of the evidence he 
needed to substantiate his claim.  

The veteran was issued a statement of the case (SOC) in 
September 2000.  The SOC informed the veteran of all of the 
evidence obtained in the case and informed him as to why his 
claim was adjudicated in the manner in which it was.  

The Board also provided additional notice to the veteran as 
required under the VCAA in March 2001 and September 2002.  
Because of the dictates of the DAV opinion, supra, the Board 
remanded the veteran's case in September 2003.

VA wrote to the veteran in January 2004, February 2004 and 
July 2004.  The veteran was advised of what evidence was of 
record.  He was further advised of what he needed to submit 
in order to substantiate his claims for higher ratings.  The 
February 2004 letter specifically notified him of VA's and 
his respective responsibilities in obtaining evidence and 
that he should submit any evidence that pertains to his 
appeal.

The RO issued a supplemental statement of the case (SSOC) in 
November 2004.  He was informed that he had 60 days to submit 
any additional argument or evidence in support of his claim.  
The veteran did not respond to the letter.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  (Although the notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or the appellant's response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of ACL and medial meniscus repair of the right 
knee is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for postoperative scars of the right knee is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


